          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 1 of 17



     RIGHETTI GLUGOSKI, P.C.
 1   MATTHEW RIGHETTI, State Bar No. 121012
 2   Matt@righettilaw.com
     JOHN GLUGOSKI, State Bar No. 191551
 3   Jglugoski@righettilaw.com
     456 Montgomery Street, Suite 1400
 4   San Francisco, California 94104
     Telephone: (415) 983-0900
 5
     Facsimile: (415) 397-9005
 6
     NATHAN & ASSOCIATES, APC
 7    Reuben D. Nathan, Esq. (SBN 208436)
      Email: rnathan@nathanlawpractice.com
 8    2901 W. Coast Hwy., Suite 200
      Newport Beach, CA 92663
 9    Tel: (949) 270-2798
      Facsimile: (949) 209-0303
10
      Attorneys for Plaintiffs, BRANDON NORONA and
11    LINDA CORBIN and the Proposed Class

12

13
                               UNITED STATES DISTRICT COURT
14
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16
     BRANDON NORONA and LINDA CORBIN,                Case No. 4:17-cv-07205-HSG
17   on behalf of themselves and all similarly
     situated persons, and the general public,       PLAINTIFFS’ NOTICE OF MOTION
18                                                   AND MOTION FOR FINAL APPROVAL

19                       Plaintiffs,
20                                                   Judge: The Hon. Hayward S. Gilliam Jr.
               vs.
21                                                   Complaint Filed: December 19, 2017
                                                     Trial Date: None Yet Set
22
     Home Point Financial Corporation; and DOES
23
     1 through 100, inclusive,                        Hearing Date: September 26, 2019
24                                                    Time: 2:00 p.m.

25                       Defendants.

26
27

28
                                                                   Case No. 4:17-CV-07205
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                  ACTION SETTLEMENT
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 2 of 17



 1                               NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that, on September 26, 2019, at 2:00 p.m., or as soon

 4   thereafter as the parties may be heard, Plaintiffs will move, and hereby do move, this Court for

 5   an Order granting Final Approval pursuant to Fed.R.Civ P. 23(e).

 6          This motion is based on the accompanying Memorandum of Points and Authorities; the

 7   Declarations of Nathalie Hernandez and John Glugoski in support of motion for final approval,

 8   and the exhibits attached thereto; such oral argument as may be heard by the Court; and all other

 9   papers on file in this action.

10

11                                                       Respectfully submitted,

12   Dated: August 19, 2019                              RIGHETTI GLUGOSKI, P.C.

13
                                                   By: /s/ John Glugoski
14                                                      John Glugoski
                                                        Attorneys for Plaintiffs and the Class
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     1                  Case No. 4:17-CV-07205
          PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 3 of 17



 1                                                  TABLE OF CONTENTS

 2   I.    INTRODUCTION ............................................................................................................. 1

 3   II.   BACKGROUND ............................................................................................................... 2

 4         A.     Overview of Case and Results ...................................................................................... 2

 5         B.     Parties and Representation ............................................................................................ 5

 6         C.     Settlement Negotiations and Procedural History .......................................................... 5

 7   III. SUMMARY OF SETTLEMENT TERMS ........................................................................ 7

 8   IV.     STATUS OF NOTICE PROCEDURE……………………………………………….…..8

 9           A. Notices Sent Out, Re-Mailed, And Inquiries Received ................................................ 8

10           B. Only Two Requests For Exclusion …………………………………………………....9

11           C. No Objections………………………………………………………………………….9
     V.      FINAL SETTLEMENT APPROVAL IS APPROPRIATE………………………….....9
12

13           A. The Settlement Is Entitled To A Presumption Of Fairness……………………………..9

14           B. The Parties Reached The Settlement Through Arm's Length Negotiations……….…..10
15           C. Substantial Discovery Facilitated Arm’s-Length Negotiations………………………..10
16
             D. The Parties Have Reasonably Tailored the Monetary Recovery
17             To Each Class Member’s Claim………………………………………………………..11

18           E. Class Counsel Are Experienced And Endorse The Settlement………………………..11
19
             F. The Named Plaintiffs Have Been Required To Enter Into General Releases, Waiving
20           Viable Claims…………………………………………………………………………….12

21   VI.     CONCLUSION…………………………………………………………………………13

22

23

24

25

26
27

28
                                                                       i                           Case No. 4:17-CV-07205
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                    ACTION SETTLEMENT
             Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 4 of 17



 1                                 TABLE OF AUTHORITIES
     Boyd v. Bechtel Corp
 2   485 F. Supp. 610 (N.D.Cal. 1979)………………………………..…….….…………………...11
 3
     Dunk v. Ford Motor Company
 4   48 Cal.App.4th 1794(1996)………………………………………..…….…..……………….9, 10

 5   Ellis v. Naval Air Rework Facility
     87 F.R.D. 15 (N.D.Cal.1980)……………………….……………………………………….....11
 6

 7   Fisher Bros. v. Cambridge-Lee Industries, Inc.
     630 F. Supp. 482 (E.D. Pa. 1985)…………………………………..………..………………....11
 8
     Huguley v. General Motors Corp.,
 9   128 F.R.D. 81,85 (E.D.Mich. 1989)…………………………………………………………....12
10
     League of Martin v. City of Milwaukee,
11   588 F.Supp. 1004 (E.D. Wis 1984)……………………………………………………….….....12

12   Lo Re v. Chase Manhattan Corp.,
     1979 U.S. Dist. LEXIS 12210 at *16-17 (S.D.N.Y. May 23, 1979)………………………….12
13
     Malibu Outrigger Bd. of Governors. v. Superior Court
14
     103 Cal.App.3d. 573 (1980)…………………………………………….……..…….………....10
15
     Mallick v. Superior Court
16   89 Cal.App.3d 434 (1979)………………………………………………………………………10
17   Officers for Justice v. Civil Service Com.
18   688 F.2d 615 (9th Cir. 1982)………………………………………………………………........9, 10

19   Thorton v. East Texas Motor Freight,
     497 F.2d 416,420 (6 th Cir. 1974)………………………………………………………………..11
20
     White v. National Football League,
21   822 F.Supp 1389, 1406 (D. Minn 1993)…………………………………………………...…...12
22   SECONDARY AUTHORITIES
23   CCP § 382.................................................................................................................... ..........9

24   CCP § 1781(f)………………………………………………………………………………...…9

25   Fed. R. Civ. P. 23(e)…………………………………………………..………..…………….....9
26   Manual for Complex Litigation
27   (4th Ed. 2007) §§ 21.632-21.634……………………………….……………….......................5

28
                                                                         ii                          Case No. 4:17-CV-07205
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                     ACTION SETTLEMENT
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 5 of 17



                         MEMORANDUM OF POINTS AND AUTHORITIES
 1
     I.     INTRODUCTION
 2
            This case has been pending for more than 2 years.1 The parties reached a fair, reasonable,
 3
     and equitable result in this case as embodied in the preliminarily approved settlement agreement.
 4
     The preliminarily-approved settlement provides monetary benefits to a total of 1631 class members
 5
     -- 255 class members of the California Class and 1382 members of the FLSA Class who were
 6
     provided notice (i.e. non-exempt loan originators, mortgage professionals, loan officers, loan
 7
     processors and other non-exempt employees in positions that were eligible for commissions and/or
 8
     non-discretionary bonuses, the amounts of which are measured by or dependent on hours worked,
 9
     production, or efficiency, from December 19, 2013 or December 19, 2014, respectively, through
10
     and including September 30, 2018).
11
            Of the 255 California Class Members, there is a 99% participation rate (253 Participating
12
     Class Members and 2 Requests for Exclusion.       Of the 1382 FLSA Class Members, 451 opted in
13
     to the case.2 That is a 33% opt in rate for the FLSA class. (Declaration of Nathalie Hernandez,
14
     Claims Administrator).
15
            The results achieved through this settlement provide just and reasonable compensation to
16
     the Classes in light of the claims litigated and the defenses asserted by Defendant. Thus, Plaintiffs
17
     submit that the goals sought to be achieved when this litigation was initiated have been achieved.
18
            There have been no objections received to date. There have been only two opt-outs of the
19
     settlement from the California Class.
20
            The deadline to opt out or object to the settlement was July 20, 2019.
21
            The proposed settlement of this action is fair, reasonable and adequate and in the best
22
     interests of the Class. Accordingly, the Court should have no hesitation granting final approval.
23
            Plaintiffs requests that the Court do the following:
24

25
     1 Class Counsel also engaged in an in-depth analysis prior to filing the lawsuit, including
26   interviewing class members. In addition, Class Counsel prevented copycat lawsuits by other
     plaintiff’s counsel from being filed in other jurisdictions, which would have created confusion and
27   most likely prolonged the litigation.
     2 The 931 individuals who did not opt in to the FLSA class will not have their FLSA claims
28   released.
                                                       1                   Case No. 4:17-cv-07259
                PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 6 of 17



 1                 1.     Grant final approval including the requests for attorneys’ fees, litigation

 2                        costs, administration costs and the Class Representative enhancement; and

 3                 2.     Though none are foreseen at the present time, resolve any additional class

 4                  member issues that may come up at the hearing.
     II.    BACKGROUND
 5

 6          A.     Overview of Case and Results

 7          This settlement seeks resolution of a class and collective action filed against Defendant on

 8   December 19, 2017 on behalf of:
          California Class (aka “Settlement Class”)
 9
            All persons currently or previously employed by Defendant in California, including
10          under its prior name, Maverick Funding Corp., as non-exempt loan originators,
11          mortgage professionals, loan officers, loan processors, and other non-exempt
            employees in positions that were eligible for commissions and/or non-discretionary
12          bonuses, the amounts of which are measured by or dependent on hours worked,
            production, efficiency, from December 19, 2013 through and including September
13          30, 2018, who have not previously released their claims. The Settlement Class does
            not include any person who was employed solely by Stonegate Capital Corporation
14
            and/or Cross-Line Capital, Inc in California. Individuals employees as non-exempt
15          inside loan agent, mortgage advisor, or mortgage loan officer at Stonegate Capital
            Corporation and/or Cross-Line Capital, Inc. and subsequently employed by
16          Defendant while residing in California as non-exempt employee are included in the
            Settlement Class but only for the period of time employed by Defendant starting
17          June 1, 2017.
18
            FLSA Collective (aka “Settlement Collective”)
19
            All persons currently or previously employed by Home Point Financial Corporation
20          in the United States while residing outside California, including under Defendant’s
            previous name, Maverick Funding Corp., as non-exempt loan originators, mortgage
21          professionals, loan officers, loan processors and other non-exempt employees in
            positions that were eligible for commissions and/or non-discretionary bonuses, the
22
            amounts of which are measured by or dependant on hours worked, production, or
23          efficiency from December 19, 2014 through and including September 30, 2018.

24          As set forth in the Motion for Preliminary Approval, on December 19, 2017, Plaintiff

25   Brandon Norona filed this lawsuit (“Norona Action”) as a proposed class and collective action

26   complaint in the United States District Court for the Northern District of California. A First

27   Amended Complaint was filed on March 21, 2018 on behalf of himself and all other employees

28   similarly situated, alleging class action wage and hour claims alleging Defendants had a uniform

                                                     2                    Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 7 of 17



 1   policy and practice that (a) failed to properly include commissions and certain bonuses in the

 2   regular rate and when calculating wages for days/weeks where class members worked overtime

 3   under both the FLSA and California Law, (b) failed to properly included required wage statement

 4   information pursuant to California Labor Code Sec. 226 and (c) failed to pay all wages owed at

 5   termination pursuant to Labor Code Sec. 203. Plaintiff also seeks civil penalties pursuant to the

 6   Private Attorneys’ General Act and related relief as attorneys’ fees and costs of suit per statute. A

 7   second amended complaint was filed on November 8, 2018, on behalf of himself, Linda Corbin,

 8   an out of state plaintiff, and all other employees similarly situated, alleging class action wage and

 9   hour claims alleging Defendants had a uniform policy and practice that (a) failed to properly

10   include commissions and certain bonuses in the regular rate and when calculating wages for

11   days/weeks where class members worked overtime under both the FLSA and California Law, (b)

12   failed to pay premiums for meal breaks and rest breaks pursuant to California Labor Code Sec.’s

13   226.7(a) and 512, (c) failed to properly included required wage statement information pursuant to

14   California Labor Code Sec. 226 and (d) failed to pay all wages owed at termination pursuant to

15   Labor Code Sec. 203, (e) violations of California Business and Professions Code Sec. 17200, et

16   seq., and (f) civil penalties pursuant to the Private Attorneys’ General Act and related relief as

17   attorneys’ fees and costs of suit per statute.

18          The Parties have diligently engaged in informal discovery to investigate the Claims alleged

19   in the action and lengthy meet and confer discussions to address any of Plaintiffs’ counsel’s

20   concerns. Plaintiffs served Special Interrogatories and Requests for Production of Documents, and

21   Defendant served Requests for Production of Documents. The parties then agreed to mediation,

22   and with the goal of permitting adequate discovery to evaluate the case, Defendant produced over

23   1,000 pages of relevant policies and procedures, bonus plans, Plaintiffs’ personnel files, compensation

24   agreements, wage statements and other documents, as well as electronic payroll data. See ¶6,

25   Declaration of J. Glugoski and also, previously filed Declaration of Reuben Nathan filed in support

26   of Motion for Preliminary Approval.

27          The Parties in this action attended a mediation session on May 17, 2018 with Hon. William

28   J. Cahill, a well-respected labor and employment mediator. The Parties continued to negotiate and

                                                        3                    Case No. 4:17-cv-07259
                PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 8 of 17



 1   work through the details of the settlement several weeks after the mediation and eventually reached

 2   an agreement after arms-length negotiation.

 3          This Court previously determined preliminarily that the settlement that has been reached is

 4   a fair, reasonable and adequate resolution of the Class and Collective Claims, and directed that the

 5   Administrator provide the court-approved notice to the Class and Collective Members. That

 6   process has been completed in accordance with the Court’s order and the Parties’ settlement

 7   agreement. The Parties jointly request that the Court grant final approval to the settlement and

 8   enter a judgment in accordance with the terms of the settlement.

 9          In exchange for a release of claims alleged in the Second Amended Complaint, Defendant

10   agreed to pay as follows: 1) One Million Seven Hundred and Twenty-Five Thousand Dollars and No

11   Cents ($1,725,000.00) shall be allocated to the Settlement Class (“California Class”), and 2) Five

12   Hundred Thousand Dollars and No Cents ($500,000.00) shall be allocated to the Settlement

13   Collective (“FLSA Class”). This is not a “claims made” settlement for the California class. No

14   funds allocated to the California Class will revert back to Defendant. Defendant will calculate the

15   total Compensable Work Weeks for all Settlement Class Members. The respective Compensable

16   Work Weeks for each Participating California Class Member will be divided by the total

17   Compensable Work Weeks for all Participating Settlement Class Members, resulting in the Payment

18   Ratio for each Participating California Class Member. Each Participating California Class Member’s

19   Payment Ratio is then multiplied by the Net Settlement Amount to determine his or her estimated
     Individual Settlement Payment. Checks shall be made payable to each Participating California Class
20
     Member for payment of each Participating California Class Member’s Individual Settlement
21
     Payment. Each California Class Member who does not opt-out will be entitled to his or her share of
22
     the Settlement Fund that is directly proportional to the number of workweeks during which the class
23
     member was employed with Home Point during the class period. The amount of workweeks during
24
     which a California Class Member was employed with Defendant was calculated as a percentage of
25
     the overall number of workweeks for the California Class. California Class Members will receive
26
     their pro-rata share of the available settlement funds.
27
            Similarly, the exact amount allocated to each Settlement Collective Member depends
28
                                                        4                  Case No. 4:17-cv-07259
                PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 9 of 17



 1   upon a pro rata distribution based upon the number of workweeks each Collective Member

 2   worked in the relevant time period compared to the total number of workweeks. After receipt

 3   of the court-approved notice, those who timely submitted a FLSA Opt-In Form will receive their

 4   pro rata share and release their FLSA claims. Settlement Collective Funds not sought by the

 5   Settlement Collective Members by submission of timely FLSA Opt-In Forms remain the

 6   property of Defendant and are not included in the amount required to fund the settlement.

 7          On November 8, 2018, Plaintiffs filed their motion for preliminary approval. On April 12,

 8   2019, this Court held a preliminary approval hearing, and the Court granted preliminary approval. In

 9   doing so, the Court appointed ILYM Group. Inc., as the third party claim administrator (“Claims

10   Administrator”) and approved a comprehensive notice program for dissemination to the class

11   members. See ¶9, Declaration of J. Glugoski.
            Specifically, Defendant provided the Claims Administrator, ILYM Group, Inc., with the
12
     names, last known mailing addresses, and relevant dates of employment of the 1631 Class Members
13
     of which 255 are California Settlement Class Members, 1376 FLSA Collective Class Members (6
14
     individuals are members of both classes). The Claims Administrator commenced mailing by sending
15
     the notice packets to the 1631 class members on August 13, 2019. See ¶ 8, of the Decl. of Nathalie
16
     Hernandez from Claims Administrator ILYM Group. The opt out, opt in and objection deadlines
17
     was July 20, 2019. As noted above, no class member objected, only two members of the California
18
     class, and 451 Collective Members submitted timely opt-in forms (including 8 who submitted late
19
     but accepted opt-in forms). ¶ 12, Decl. of Nathalie Hernandez
20
            The preliminary approval and notice process are now complete, leaving only completion of
21
     the final step (i.e., final approval).3 Plaintiffs hereby respectfully request that the Court carefully
22
     consider the submissions and complete the final stage of the approval process by issuing an Order:
23

24
     3       Pursuant to Rule 23, the class action approval process consists of three steps: (1) the
25
     preliminary settlement approval hearing, (2) effectuating of the approved notice of settlement
26   program (by which class members may opt-out of or object to the settlement), and (3) a final
     settlement approval (“final fairness”) hearing, where the court, having carefully considered all of the
27   evidence before it, including class members’ objections, if any, makes a final determination
     regarding the adequacy of the settlement. Manual for Complex Litigation (4th Ed. 2007) §§ 21.632-
28   21.634.
                                                       5                     Case No. 4:17-cv-07259
                PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 10 of 17



 1   (1) Finally approving the proposed class action settlement as fair and reasonable; and (2) Awarding

 2   a fair and reasonable sum for attorneys’ fees, enhancements and litigation costs.

 3   B.      Parties And Representation

 4           Matthew Righetti and John Glugoski of Righetti • Glugoski, P.C. and Reuben Nathan of

 5   Nathan & Associates, APC represent Plaintiff. Rod M. Fliegel and Alison S. Hightower of Littler

 6   Mendelson, P.C. represent Defendant, Home Point Financial Corporation.

 7   C.      Settlement Negotiations And Procedural History

 8           This case has been vigorously litigated by the parties. The Norona Action was filed on

 9   December 19, 2017 and alleged claims under the Fair Labor Standards Act, the California Labor

10   Code, and the Private Attorney General Act, California Labor Code § 2698 et seq. (“PAGA), on

11   behalf of groups of current and former non-exempt employees. As amended, on behalf of the Class,
     the Action alleges claims for compensation for all hours worked, including overtime wages, overtime
12
     premium pay, commissions and bonuses, alleged improper deductions to wages and commissions,
13
     meal and rest break violations, failure to reimburse business expenses, wage statement violations and
14
     failure to pay all wages owed at separation. The Action also seeks PAGA penalties for alleged failure
15
     to pay overtime premium pay, overtime wages, commissions and bonuses, failure to provide meal
16
     and rest periods, wage statement violations, and waiting time penalties. The original plaintiff was
17
     Brandon Norona. Linda Corbin was added as a named FLSA plaintiff on April 16, 2019, when
18
     Plaintiffs filed their Second Amended Complaint. Defendant answered the Complaint, denying all
19
     material allegations.
20
             Prior to filing the initial complaint and during throughout the litigation, Class Counsel
21
     diligently pursued an investigation of the claims of Class Members against Defendant. There has
22
     been a considerable amount of informal investigation by both parties. Over the course of this
23
     litigation, the parties have obtained an abundance of information to assist them in properly analyzing
24
     their respective positions. This investigation has afforded both sides with ample opportunity to
25
     evaluate the veracity and probable success of the class and individual claims. Counsel for the Parties
26
     have further invested extensive time investigating the applicable law as it relates to class certification,
27
     Plaintiffs’ liability claims and damages, and the defenses thereto. See ¶10, Declaration of J.
28
                                                         6                     Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
            Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 11 of 17



 1   Glugoski.

 2           Defendant produced relevant policies and procedures, bonus plans, Plaintiffs’ personnel

 3   files, compensation agreements, wage statements and other documents plus extensive payroll data

 4   (i.e., employee start and end dates, payroll data, going to back to December 19, 2013, commission

 5   data, salary and overtime information, hours worked per day and/or week, for all employees

 6   covering the class period, which was analyzed in depth by Plaintiffs’ expert to determine the extent

 7   of potential liability based on underpayment of overtime. As a result of the investigation and formal

 8   discovery Plaintiffs felt there was support for their original contentions. See ¶11, Declaration of J.

 9   Glugoski.

10           Class Counsel submits that the settlement that has been reached is a fair, reasonable and

11   adequate resolution of the alleged claims, as it provides required compensation for the actual

12   violations Class Counsel believes occurred based on their analysis of Defendant’s records, plus

13   additional amounts for interest, penalties and waiting time penalties, which the parties

14   compromised in light of Defendant’s defenses. Accordingly, Plaintiffs request that the Court enter

15   an Order finally approving the settlement to effectuate payment to Class and Collective Members.

16
     III.    SUMMARY OF SETTLEMENT TERMS
17

18           The total settlement value is as follows: 1) One Million Seven Hundred and Twenty-Five

19   Thousand Dollars and No Cents ($1,725,000.00) shall be allocated to the Settlement Class

20   (“California Class”), and 2) Five Hundred Thousand Dollars and No Cents ($500,000.00) shall be

21   allocated to the Settlement Collective (“FLSA Class”). The net settlement amount for the California

22   Class is calculated by deducting from Defendant’s maximum total payment of Two Million Two

23   Hundred and Twenty-Five Thousand Dollars and No Cents ($2,225,000.00) (“Total Settlement

24   Amount”), attorneys’ fees and costs not to exceed one-third of the Gross Settlement Fund. The Net

25   Settlement Fund is the Gross Settlement Fund minus 33.3% attorney’s fees and costs (the actual

26   litigation costs of $16,965.43 are included in the 33.3% request), claims administration costs of

27   $27,500.00, and Plaintiffs’ incentive award not to exceed $10,000 each. See ¶¶15-18 Declaration of

28   Nathalie Hernandez.

                                                       7                    Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 12 of 17



 1          For the California Class, out of $1,725,000 allocated, $574,216.88 is requested for Class

 2   Counsel’s Award, $15,500.00 for the Enhancement Award, $4,089.08 for Administration Fees,

 3   $25,000 for the PAGA award, leaving $1,106,194.06 available to the California Class. For the

 4   Collective Members allocated a gross amount of $500,000, $166,708 is requested for Class

 5   Counsel’s Award, $4,500 for the Enhancement Award, $23,410.92 for Administration Fees, leaving

 6   $305,380.96 available to the Collective Members. The estimated amount claimed by the Collective

 7   Members who submitted opt-in forms is $128,528.47, representing 42.10% of the total amount

 8   available to the Collective Members. See ¶15-18 Declaration of Nathalie Hernandez containing the

 9   calculations for the FLSA Class.

10          The notice process has been completed. The California Class will receive on average

11   $4,372.31 per class member and the FLSA class will receive on average $284.36 per class

12   members. See ¶¶15-18 Decl. Nathalie Hernandez of ILYM Group, Inc.

13
     IV.    STATUS OF NOTICE PROCEDURE
14

15          A.        Notices Sent Out, Re-Mailed, And Inquiries Received:

16          Pursuant to the Court’s preliminary approval Order, on May 20, 2019, the Claims

17   Administrator, mailed, via first class mail, a Notice of Class Action Settlement and/or Notice of

18   Collective Settlement to each class/collective member at his/her last known address.4 (Hernandez

19   Decl. ¶¶ 3-9).

20          A declaration and report from the Claims Administrator along with an analysis of the claims

21   process in this matter is submitted concurrently with these papers. (See, Hernandez Decl.).

22          Since mailing the Notice Packets to the class members, seventy-three (73) Notice Packets

23   were returned to ILYM, fifty-one (51) Notice Packets were re-mailed after returned mail and skip

24   tracing with forwarding addresses, and twenty-six (26) class members were deemed to have

25   undeliverable addresses. The deadline to submit objections, requests for exclusion and opt-in forms

26   (the latter for the Settlement Collective only) was on July 20, 2019. (¶¶7-11 Decl of Nathalie

27
            4     The mailing was accomplished after running Defendant’s data through the National
28   Change of Address (NCOA) database to obtain any recent address updates.
                                                      8                    Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 13 of 17



 1   Hernandez of ILYM Group, Inc.)

 2          B.        Only Two Requests For Exclusion

 3          As of the date of this submission, there has been only two (2) requests for exclusion from the

 4   Settlement Class. (¶12 Decl of Nathalie Hernandez of ILYM Group, Inc.) The deadline expired on

 5   July 20, 2019.

 6          C.        No Objections

 7          As of the date of this submission, there have been no objections. (¶13 Decl of Nathalie

 8   Hernandez of ILYM Group, Inc.) The deadline expired on July 20, 2019.

 9   V.     FINAL SETTLEMENT APPROVAL IS APPROPRIATE
10
            Pursuant to both state and federal rules of civil procedure, "a class action shall not be
11
     dismissed or compromised without the approval of the court, and notice of the proposed dismissal or
12
     compromise shall be given to all members of the class in such manner as the court directs. . . " (CCP
13
     § 1781(f); Fed. R. Civ. P. 23(e).). In deciding whether to grant final approval of a proposed class
14
     action settlement under CCP § 382, the court's overriding concern is whether the proposed settlement
15
     is "fair, adequate, and reasonable." (Dunk v. Ford Motor Company (1996) 48 Cal.App.4th 1794,
16
     1801 (quoting Officers for Justice v. Civil Service Com. (9th Cir. 1982) 688 F.2d 615, 625, cer.
17
     denied (1983) 459 U.S. 1217).)
18
            In practical terms, the settlement of a class action follows three parts: 1) Preliminary approval
19
     of the proposed settlement; 2) Notice to Class Members, and 3) A Final Approval hearing or
20
     "Fairness Hearing" at which evidence and argument may be heard on the fairness, adequacy, and
21
     reasonableness of the settlement. The Court has given preliminary approval of the settlement and
22
     Notice has been delivered to all Class and Collective Members by mail.
23
            A.        The Settlement Is Entitled To A Presumption Of Fairness.
24
            A presumption of fairness exists where: 1) The settlement is reached through arm's length
25
     bargaining; 2) Investigation and discovery are sufficient to allow counsel and the court to act
26
     intelligently; 3) Counsel are experienced in similar litigation; and 4) The percentage of objectors is
27
     small. (Dunk v. Ford Motor Company, supra, 48 Cal.App.4th at 1802.)
28
                                                        9                    Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 14 of 17



 1           To prevent fraud, collusion, or unfairness to the class, the settlement or dismissal of a class

 2   action requires court approval. (Malibu Outrigger Bd. of Governors. v. Superior Court (1980) 103

 3   Cal.App.3d. 573, 578-579.) The purpose of the requirement is the protection of those class members,

 4   including the named plaintiff, whose rights may not have been given due regard by the negotiating

 5   parties. (Officers for Justice v. Civil Service Com., supra, 688 F.2d at 624.) The trial court has broad

 6   powers to determine whether a proposed settlement in a class action is fair. (Mallick v. Superior

 7   Court (1979) 89 Cal.App.3d 434.)

 8           At the Final Approval Hearing, the Court should consider the relevant factors, such as the

 9   strength of the plaintiff's case, the risk, expenses, complexity and likely duration of further litigation,

10   the risk of maintaining class action status through trial, the amount offered in settlement, the extent

11   of discovery completed and the stage of the proceedings, the experience and views of counsel, the

12   presence of a governmental participant and the reaction of the Class Members to the proposed

13   settlement. (Officers for Justice v. Civil Service Com., supra, 688 F.2d at 624.) "This list is not

14   exhaustive and should be tailored to each case. Due regard should be given to what is otherwise a

15   private consensual agreement between the parties." (Dunk v. Ford Motor Company, supra, 48

16   Cal.App.4th at 1801.)

17           B.      The Parties Reached The Settlement Through Arm's Length Negotiations.

18           During all settlement discussions the parties conducted their negotiations at arms’ length,

19   with the assistance of a neutral mediator, and, in spite of a mutual desire to resolve the case, always

20   in an adversarial manner. The parties have been able to construct a settlement that, given the

21   constraints and realities of the case, is fair, reasonable, adequate, and in the best interests of the Class.

22           C.      Substantial Discovery Facilitated Arm’s-Length Negotiations.

23           The parties provided descriptions of the litigation events, the discovery conducted and

24   information exchanged as part of the preliminary approval submissions.                Both sides had the

25   opportunity to review documentation relating to policy and practice changes, record keeping,

26   premium payments made, hourly rates, and work history for class members in an effort to determine

27   the potential value of the claims. See Declaration of J. Glugoski and Declaration of Reuben Nathan

28   filed in support of Motion for Preliminary Approval.

                                                          10                     Case No. 4:17-cv-07259
                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 15 of 17



 1          The available information has made it possible to estimate the potential claim of each member

 2   of the proposed settlement class and in fact compensate Class and Collective Members for actual

 3   damages resulting from data in Home Point’s records. Sufficient investigation and discovery has

 4   been conducted for the parties to be sufficiently informed of the nature and extent of the Class and

 5   Collective Claims, and to enable both sides to evaluate fully the proposed settlement for its fairness,

 6   adequacy, and reasonableness in light of the circumstances.

 7          D.      The Parties Have Reasonably Tailored the Monetary Recovery
                    To Each Class/Collective Member’s Claim.
 8
            The essential terms of the monetary settlement between Plaintiffs and Defendant provides for
 9
     the payment of restitution and damages to each class/collective member according to the number of
10
     weeks each class member was employed as an hourly paid employee during the class or collective
11
     period. The parties have reasonably tailored the settlement to each class/collective member’s claim
12
     for compensation in that the parties based the settlement on the number of weeks worked in the
13
     position covered by the action during the statutory time covered by the case.
14
            E.      Class Counsel Are Experienced And Endorse The Settlement.
15
            The proposed settlement is endorsed by the attorneys involved. As the courts have explained,
16
     the view of the attorneys actively conducting the litigation is "entitled to significant weight." (Fisher
17
     Bros. v. Cambridge-Lee Industries, Inc. 630 F. Supp. 482, 488 (E.D. Pa. 1985); see also Ellis, supra,
18
     87 F.R.D. at 18; Boyd, supra, 485 F. Supp. at 616-17.)
19
            Class Counsel has experience not only in class actions and employment litigation, but also
20
     specifically in wage and hour class actions. Declaration of J. Glugoski. In fact, class counsel includes
21
     the only attorneys ever to have actually tried, and prevailed, in wage and hour class action litigation
22
     under California’s quantitative “Executive” exemption law. Declaration of J. Glugoski. Thus, the
23
     experience of the Class Counsel makes them qualified to evaluate the class claims and viability of
24
     the defenses. Declaration of J. Glugoski.
25
            The recovery for each Class/Collective Member is on fair and reasonable terms – taking into
26
     consideration the amounts received, the risks inherent in litigation of this genre as discussed in detail
27
     in the Preliminary Approval motion, and the reasonable tailoring of each Class/Collective Member’s
28
                                                        11                    Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
          Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 16 of 17



 1   claim to the potential value of each claim. This settlement is fair, adequate, reasonable, and in the

 2   best interests of the Class. Decl. of J. Glugoski.

 3          In addition, this Court should approve the settlement of the PAGA claims by the California

 4   Settlement Class as fair and reasonable, and direct the Administrator to pay all members of the

 5   Settlement Class their prorated 25% share of the PAGA award, and to pay the California Labor and

 6   Workforce Development Agency its 75% share of the PAGA award.
           F.     The Named Plaintiffs Have Been Required To Enter Into General
 7                Releases, Waiving Viable Claims.
 8          Service payments are recognized as serving an important function in promoting class action
 9   settlements, particularly where the named plaintiffs participated in the litigation. In League of Martin
10   v. City of Milwaukee, 588 F.Supp. 1004 (E.D. Wis. 1984), the court held that the proposed settlement
11   properly granted the named plaintiff individual relief. It is “not uncommon for class members… to
12   receive special treatment in settlement,” especially when they have been instrumental in prosecuting
13   the lawsuit. Id. at 1024. Courts routinely approve awards to class representatives who expend special
14   efforts that redound to the benefit of absent class members. White v. National Football League, 822
15   F.Supp 1389, 1406 (D. Minn 1993); See, e.g., Thorton v. East Texas Motor Freight, 497 F.2d 416,420
16   (6th Cir. 1974)(approving greater awards for those who took a more active role in seeking class
17   relief); Huguley v. General Motors Corp., 128 F.R.D. 81,85 (E.D.Mich. 1989)(in a case where
18   incentive awards not objected to, the court noted that “named plaintiffs and witnesses are entitled to
19   more consideration than class members generally because of the onerous burden of litigation they
20   have borne.”). In Lo Re v. Chase Manhattan Corp., 1979 U.S. Dist. LEXIS 12210 at *16-17
21   (S.D.N.Y. May 23, 1979), the court approved payment of $229,000 out of a $1,579,000 settlement
22   fund for the named plaintiffs, which represented the full value of their individual claims. One of the
23   factors considered by the court in determining that such payments were fair was the fact that none of
24   the absent class members had objected to these payments; another was the fact that plaintiffs’ efforts
25   conferred a benefit on a substantial number of people. Id. at *17.
26          In this instance, the efforts of the named plaintiff in pursuing this litigation has conferred a
27   substantial economic benefit on a large number of current and former employees of defendant.
28
                                                          12                 Case No. 4:17-cv-07259
                PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
           Case 4:17-cv-07205-HSG Document 59 Filed 08/19/19 Page 17 of 17



 1   Without the efforts of the named plaintiff, these absent class members would have received no

 2   economic benefit whatsoever. The Notice provided to the class members advised them that plaintiffs

 3   would seek additional compensation for each named plaintiff up to ten thousand dollars ($10,000),

 4   and none of the absent class members have objected to the proposed service awards to the named

 5   plaintiffs in this action.

 6           In addition, and more importantly, to obtain service awards, the Plaintiffs have been required

 7   to enter into a general release of all claims that Plaintiffs have against the Defendants. Plaintiffs have

 8   significant viable claims beyond the allegations of this lawsuit that they had to release to confer a

 9   benefit to a significant number of employee Class/Collective Members.

10
     VI.     CONCLUSION
11

12           The Settlement Agreement provides substantial benefits to the Class Members that are fair,

13   reasonable, and adequate. The final approval meets the standard required for the Court to grant

14   final approval. Accordingly, Class Counsel respectfully requests that the Court grant final approval

15   of the Settlement and enter judgment accordingly. Plaintiffs will submit a proposed order and

16   judgment prior to the hearing.

17
     Dated: August 19, 2019                                RIGHETTI GLUGOSKI, P.C.
18
19
                                                            By: /s/ John Glugoski
20                                                          John Glugoski
                                                        Attorneys for Plaintiffs and the Class
21

22   Dated: August 19, 2019                               NATHAN & ASSOCIATES, APC

23
                                                       By: /s/ Reuben D. Nathan
24                                                          Reuben D. Nathan
                                                        Attorneys for Plaintiffs and the Class
25

26
27

28
                                                        13                     Case No. 4:17-cv-07259
                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL
